Citation Nr: 0708735	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  02-02 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to basic eligibility for veteran's 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 




INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which declined to reopen a claim for basic 
eligibility for veteran's benefits.  In July 2001, the RO 
issued a notice of the decision, and the veteran timely filed 
a Notice of Disagreement (NOD).  Subsequently, in December 
2001 the RO provided a Statement of the Case (SOC), and 
thereafter, in January 2002, the veteran timely filed a 
substantive appeal.

Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was granted in November 2003.

The veteran did not request a Board hearing on this matter.  
On appeal, in December 2003, the Board determined that the 
veteran had not presented new and material evidence to reopen 
this claim, and therefore denied his application to reopen 
this claim.

The veteran thereafter timely filed an appeal to the United 
States Court of Appeals for Veterans Claims (Court), which 
issued an order in August 2006, vacating the Board's December 
2003 decision on the basis that the veteran had not received 
proper Veterans Claims Assistance Act (VCAA) notice.  The 
Court remanded the case to the Board for readjudication of 
this matter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Pursuant to the Court's order issued in August 2006, the RO 
must notify the appellant, pursuant to 38 U.S.C.A. § 5103(a), 
that he needs to provide verification of service in the Armed 
Forces and, because such service had previously not been 
recognized by the service department, he should obtain 
corrective certification from that department.  See Kent v. 
Nicholson, 20 Vet. App. 1, 9 (2006) (Secretary required "to 
look at the bases for the denial in the prior decision" and 
to provide notice "that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish the claim (in Kent, the claim was for service 
connection) that were found insufficient in the previous 
denial"); see also Soria v. Brown, 118 F.3d 747, 749 (Fed. 
Cir. 1997) (recourse for claimant whose lack of service has 
been certified by the service department "lies within the 
relevant service department, not the VA"); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

Accordingly, the case is remanded for the following action:  

1. The AMC/RO must notify the appellant 
that, pursuant to 38 U.S.C.A. § 5103(a), 
he needs to provide verification of 
service in the Armed Forces and, because 
such service had previously not been 
recognized by the service department, he 
should obtain corrective certification 
from that department.  He must further be 
advised that the recourse for him whose 
lack of service has been certified by the 
service department lies within the 
relevant service department, not the VA. 
See 38 U.S.C.A. §§ 5103(a) (West 2002 & 
Supp.2005)); 38 C.F.R. § 3.159 (2006).  

Notice consistent with 38 U.S.C.A 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) 
with respect to the claims must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

        In addition, the AMC/RO must apprise the veteran 
        of the requirements in an application to reopen a 
previously
        and finally denied claim, namely, that both new and
        material evidence must be submitted, and the AMC/RO
        should define these terms.
        
2.  Then, after completion of any other notice or 
development indicated by the state of the record, 
with consideration of all 
evidence added to the record subsequent to the SOC, 
the 
AMC/RO must readjudicate the veteran's claim.  If 
the claim 
remains denied, the AMC/RO should issue an 
appropriate 
Supplemental Statement of the Case (SSOC) and 
provide the
veteran with an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).




